1
2                                                       The Honorable Richard A. Jones
3
4
5
6
7                         UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WASHINGTON
8
                                   AT SEATTLE
9
10    BRETT DURANT, On Behalf of
      Himself and all other similarly situated,
11
12                                 Plaintiffs,          CASE NO. 2-15-CV-01710-RAJ
13
             vs.                                        ORDER GRANTING
14                                                      PLAINTIFF’S MOTION TO FILE
15    STATE FARM MUTUAL AUTOMOBILE                      OVERLENGTH BRIEF
      INSURANCE COMPANY,
16
17                                 Defendant.
18
19          This matter comes before the Court on Plaintiff’s Unopposed Motion to Allow
20
21
     Plaintiff to file an Overlength Brief re: Plaintiff’s Motion for Fee and Cost Approval

22   (“Motion”). Dkt. # 111. Plaintiff’s Motion is GRANTED. Plaintiff is hereby granted an
23
     additional 4 pages of briefing for his Motion for Approval of Attorney Fees and Costs for
24
25   a total page limit of 16 pages.
26
27          Dated this 4th day of April, 2019.
28
29
30
                                                            A
                                                            The Honorable Richard A. Jones
                                                            United States District Judge
     ORDER
     CASE NO. 2:15-CV-01710-RAJ
     Page - 1
